108 F.3d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rene Jiminez ROSALES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70206.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 17, 1997.

Before:  SNEED, LEAVY, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Rene Jiminez Rosales, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals' ("BIA") decision finding that Rosales was statutorily ineligible for suspension of deportation under 8 U.S.C. § 1254(a)(1).  We have jurisdiction pursuant to 8 U.S.C. § 1105a(a).


3
Because Rosales does not contest the BIA's conclusion that he failed to establish continuous physical presence in the United States for at least seven years, and good moral character, see 8 U.S.C. § 1254(a)(1);  Ramirez-Durazo v. INS, 794 F.2d 491, 497 (9th Cir.1986), Rosales has waived his right to dispute the BIA's conclusion that he is statutorily ineligible for suspension of deportation, see Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996);  Fed.R.App. 28(a)(6).  Accordingly, we deny the petition for review.1


4
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Although Rosales contends that he demonstrated extreme hardship to warrant a grant of relief, applicants seeking suspension of deportation must establish all three elements under section 1254(a)(1), and they must demonstrate that a favorable exercise of discretion is warranted.  See Ramirez-Durazo, 794 F.2d at 497